Citation Nr: 1202272	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2010, the Board remanded this matter for additional notice and development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

An acquired psychiatric disorder, to include PTSD, is not etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and the report of a July 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the October 2009 Board hearing, as well as various written statements provided by the Veteran as well as by his representative and friends, on his behalf. 

The Board remanded the claim in March 2010 inter alia for the purpose of affording the Veteran a VA psychiatric examination and obtaining a medical opinion.  The requisite examination was performed in July 2010.  The Board has carefully reviewed the examination report and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
 
The Board notes that in an April 2010 letter, the Veteran was asked to provide information regarding the location and approximate time of the alleged incidents so that they could be verified.  He did not submit additional information in the required detail in order for the RO to verify the incidents.  In a May 2011 memorandum, the VA Appeals Management Center provided a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

Prior to July 13, 2010,  VA had generally required that, where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The regulation was recently amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.303(f)(3) ). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

However, in this case, as the Veteran's claimed in-service stressor are not related to the Veteran's "fear of hostile military or terrorist activity," the amended regulation provides no additional assistance to support the Veteran's claimed stressors.  

Service personnel records include various written complaint reports from January and February 1972 showing that the Veteran had been drunk, assaulted several service members, and threaten them with violence and the use of a deadly weapon (a knife).

A Court memorandum reflects that the Veteran was found to be in violation of Article 116 UCMJ when he participated in a breach of the peace by engaging in a fist fight and in violation of Article 128 UCMJ when he unlawfully struck a senior petty officer.  
 
Service treatment records shows that in April 1972 the Veteran underwent psychiatric evaluation.  At that time, it was noted that the Veteran was referred from Guam Navy psychiatry and that he had been hospitalized at the San Diego location in March 1972.  He was referred back from his medical holding company, where he was awaiting administration separation for evaluation of homicidal urge.  The chief complaint was homicidal impulse.  It was noted that the Veteran had a long history of physical assaultiveness and that he had a need for physical violence, which was deeply ingrained in his Chicano-cultural value of machismo, and for punishment, which was also culturally taught him by his Spanish-American and strict Catholic heritage.  He was diagnosed with explosive personality disorder.  

An April 1972 personnel record notes that the Veteran was being considered for an administrative discharge by reason of unsuitability because of the following:  a duly diagnosed character and behavior disorder, to wit:  explosive personality disorder. 

In May 1972, the Veteran was found physically qualified for discharge.  Separation examination reflects that he was evaluated as clinically abnormal in regards to psychiatric defects, and was diagnosed with explosive personality, CD.  

VA medical records from October 2003 to February 2005 reflect that the Veteran received treatment for various conditions, but no complaints, findings, or diagnosis of a psychiatric disability was noted in the records.  

In April 2005, the Veteran submitted a claim for service connection for PTSD, which he claimed was due to personal trauma.  

 A July 2005 VA medical records reflects that the Veteran wanted a mental health consultation. He stated that he was depressed while in the service and continues having intermittent depressive symptoms "when something else happens in my life or when under stress."  The Veteran reported intermittent insomnia and recent increased alcohol consumption.  It was noted that he wanted a mental health evaluation for possible service-connected mental health condition.  He was assessed with depression, not otherwise specified (NOS).  

An August 2005 VA mental health record reflects that the Veteran complained when he got out of the military he was in bad shape, was suicidal and was "beating up people."  He also indicated that he started drinking again.  He stated he was angry because he did not understand why the military let him out without giving him help.  After he was discharged, he stated he was drinking and got "mad" and used to shoot at people and beat people up.  The Veteran reported that in the late 1970s he admitted himself to get treatment for alcohol and anger, but continued to drink.  His anger has increased again in concert with escalated drinking.  The Veteran stated that in 1972 he was mugged by a man who put a gun to his head and pulled the trigger two times, but the gun did not go off.  The examiner noted that the Veteran had not combat exposure and he did not meet the criteria for PTSD.  The initial impression was alcohol dependence in early relapse, history of adult antisocial behaviors associated with alcoholism.  The DSM-IV diagnosis was alcohol dependence and rule out antisocial personality disorder.  

VA mental health records dated in September 2005 reflect that the Veteran was diagnosed with alcohol dependence, in remission, major depressive disorder (MDD), recurrent and moderate, antisocial personality disorder, and mood disorder, NOS, with mixed features.   

In a November 2005 letter, D.D. stated that he had known the Veteran since the mid 1960s and that they had attended high school together.  He renewed his friendship with the Veteran after his release from service.  D.D. stated that he noticed a drastic change in the Veteran's behavior from high school in that the Veteran was moody.  He easily lost his temper and was ready to fist fight at the slightest provocation.  

A January 2006 VA mental health record notes that the Veteran was participating in group therapy.  He had stopped taking his medication and was uninterested in restarting any medications .  He described his usual symptoms of anger and tendency to rage.  The Veteran mentioned that he continued to drink alcohol and mixed drinks on a regular basis, but does not consider this to be a problem for him at this time.  The link between alcohol and mood symptoms was explained, but he again stated that he did not think this was much of a problem for him at this time and was not interested in discussing the issue any further. 

After submitted a request for private medical records, in which the Veteran noted he received treatment from 1972 to 1980, in May 2006, the Nueces County MHMR Community Center responded that the retention period for this client has expired, therefore, records were destroyed.  This provider submitted a computer printout showing that the Veteran had a case number with them from February 1987 to April 1988 with a history since January 1986. 

In a May 2006 statement, the Veteran provided information as to his claimed personal trauma during service that resulted in PTSD.  He indicated that he was stationed in Memphis, Tennessee during the race riots, people were shooting at law enforcement officials, people were beating others in the street, and prostitutes approached him.  While stationed in Guam, he noted that he changed and began taking up for people who were being beaten or taken advantage of.  He indicated that after a movie, he was robbed of his money and the attacker pulled a gun on him, pulled the trigger twice, but the gun did not go off.  He stated that he cut his wrists in service and was taken to the Navel mental hospital.  He hated the place and he attacked two military police that were allegedly mistreating him.  the Veteran furthered that after he was discharged he continued beating up people, kidnapped four foreign students from a college, forced a woman to be a prostitute, participated in drive by shootings, and was hired to kill a man.  

A June 2006 VA mental health record notes that while the Veteran is not a good historian and will become very tangential, he did describe a period soon after service in which he had a great difficulty sleeping.  

A January 2007 VA mental health notes reflects that the Veteran was diagnosed with alcohol dependence and PTSD, military, but not combat.  The Veteran stated that he "... was a good person before the military... When [he] came back, [he] was like an animal."  

During the October 2009 Board hearing, the Veteran testified that his problems in service began when he was sent to Memphis, Tennessee.  He was on leave and saw homeless people, riots, shootings, and prostitutes asked him for dates.  When he went to Guam, he began to hate people who took advantage of other people.  He would get into trouble, mostly off base.  He stated he ended up in the brig for fighting and that during that time he got into a fight with one of the guards.  Then, he was sent to Balboa Naval Hospital in 1972.  After he was discharged, he stated he knew there was something wrong with him.  He testified that he was incarcerated after service.  He was not currently being treated for any mental conditions.  

The Veteran submitted June 2010 letters from two individuals who noticed the Veteran was a different person after his discharge from service and had behavioral issues.

A July 2010 VA PTSD examination report reflects that the examiner reviewed the claims file.  The Veteran reported having psychiatric symptoms, to include depressed mood, lack of interest in activities, insomnia, fatigue, guilty and lack of concentration since 1972.   The Veteran stated that in 1973 he received 10 years probation for stabbing a college student in the neck, in 1973 he shot a guy who pulled a knife on his friend, in 1975 he kidnapped some Indians from college, in 1974 he "did a drive by", and in 1975, he stabbed another college student.   The Veteran stated that in boot camp, he was shown pictures of a Vietnamese man before and after he was decapitated, while stationed in Memphis people were getting beat up, prostitutes were asking people for dates, rioters were shooting at helicopters.  He stated that he was very shaken up by the time he left Memphis.  In Guam, superiors were picking on nice sailors and starting fights, so he began to hate people who took advantage of weaker people.  He beat up a guard who was mistreating another sailor.  He described experiences while at Balboa Naval hospital, to include a patient screaming who was being raped who was not being helped by guards and another patient who got a knife and cut open his stomach.  While at San Diego Naval Air Station, he had a gun pulled on him and he thought this was when he began to turn violent.  The VA examiner diagnosed the Veteran with PTSD due to non-combat stressors that happened during military service (witnessing riots, being held a gun point/gun jamming when fired, witnessing a rape, and viewing a picture of a decapitated man).  The examiner concluded that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, and also noted that he had antisocial traits.   

Initially, the Board notes that, in service, the Veteran was seen for behavioral problems, diagnosed as explosive personality disorder.  However, the service treatment records do not demonstrate complaints or clinical findings of an acquired psychiatric disorder of any kind.  As personality disorders are not considered diseases or injuries within the meaning of VA law and regulations, they are not subject to service connection.  38 C.F.R. § 3.303(c).  Consequently, service connection for the Veteran's in-service diagnosed explosive personality disorder is not warranted. 

The primary thrust of the Veteran's contentions is that he has PTSD as the result of stressors in service.  The Veteran's reported stressors include being shown pictures of a Vietnamese man before and after he was decapitated, being exposed to people  getting beat up in the streets of Memphis, prostitutes asking for dates, rioters shooting at helicopters, and being held up at gun point, where the gun failed to go off.   The Board notes that the Veteran has not presented a verified or verifiable stressor on which a service-connected diagnosis of PTSD can be based.  The sole evidence that the claimed stressors occurred is the Veteran's unsupported account.  
Although the Veteran has been diagnosed with PTSD, the Board points out that just
because a physician or other health care professional has accepted the appellant's description of his or her active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As the Veteran has not shown a verified or verifiable stressor, entitlement to service connection for PTSD must be denied.  

However, the Veteran has also been variously diagnosed with acquired psychiatric disorders including MDD, antisocial personality disorder, and mood disorder, NOS, with mixed features.  The Board must consider service connection is warranted for any of these disorders.  Clemons, 23 Vet. App. 1 (2009). 

In regard to the diagnosed psychiatric disorders other than PTSD, the Board notes that a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

In this case, post-service, the evidence as a whole does not show continuity of symptomatology of any acquired psychiatric disorder since service.  38 C.F.R. § 3.303(b).  In fact, the evidence of record reveals that from discharge from service in 1972, up until the private Neuces County MHMR Community Center record showing that the Veteran had a case number as early as January 1986 (without actual verification of the actual treatment received by the Veteran at this time) there is no record of any lay complaint, let alone treatment, for an acquired psychiatric disorder.  Clearly, such time period of over 13 years after discharge is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, the United States Court of Appeals for the Federal Circuit  has determined that such a lapse of time (over 13 years in this case), is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  

Furthermore, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical evidence relating the Veteran's diagnosed MDD, antisocial personality disorder, and mood disorder, NOS,with mixed features, to his active military service.

To the extent that the Veteran contends that any of his claimed acquired psychiatric disorders, to include PTSD, were caused by his military service, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorders and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran, as well as his friends, are competent to describe the observable symptoms of his acquired psychiatric disorders, the Board accords the statements regarding the etiology of such disease little probative value as the Veteran and his friends are not competent to opine on such complex medical questions.  Id.  Moreover, the Veteran and his friends have only offered conclusionary statements regarding the relationship between his acquired psychiatric disorders and his military service.

Therefore, the Board finds that service connection for a psychiatric disorder, to include PTSD, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


